DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8, 12-13, 15, 18, 24-26, 39-41, 44-45, 47, 60-61, 74, 78, and 92-94 are pending and will be examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
Scope of the claimed antibodies and description in specification
	Claims 2 and 3 are drawn to biparatopic antibodies comprising a first binding domain that either binds (claim 2) or competitively inhibits binding to (claim 3) the same epitope on FOLR1 as a reference antibody.  This reference antibody comprises a VH selected from the group consisting of SEQ ID NOs: 24, 25, 26 and 57 and a VL selected from the group consisting of SEQ ID NOs 19, 20 and 21.  Claims 3 and 4 are directed toward biparatopic antibodies comprising a second binding domain that either binds (claim 2) or competitively inhibits binding to (claim 3) a second epitope on FOLR1 as a second reference antibody.  This second reference antibody comprises a VH selected from the group consisting of SEQ ID NO: 22 or 23 and VL selected from the group consisting of SEQ ID NOs: 17 or 18.  The specification (Specification, pages 45-46; Tables 3 and 4) specifically defines the VH and VL combinations of two antibodies: FR57 (VL= SEQ ID NO: 17; VH= SEQ ID NO: 22) and huMov19 (VL = SEQ ID NO: 19; VH = SEQ ID NO: 24).  
Tables 3 and 4 of the specification also describe 7 other antibodies, but only lists either the VH or VL.  These antibodies are FR57 F83E; Q101C (VL= SEQ ID NO: 18), huMov19 G104C (VL = SEQ ID NO: 20, huMov19 A87E; G104C (VL = SEQ ID NO: 21), FR57 E6Q; G44C (VH =SEQ ID NO: 23), huMov19 S44C (VH = SEQ ID NOs: 25 or 57) and huMov19 A16E; S44C (VH = SEQ ID NO: 26).
Claims 2 and 3 encompass all reference antibodies that: 1) are capable of binding a first epitope on FOLR1 and 2) comprise a VH and a VL wherein the VH is selected from the group consisting of SEQ ID NOs: 24, 25, 26 and 57 and the VL is selected from the group consisting of SEQ ID NOs: 19, 20 and 21.  That is to say, all possible combinations of the aforementioned VH and VL sequences for the reference antibody.  Only one of these combinations is described as a pairwise combination in the specification.  This would be huMov19 (VL = SEQ ID NO: 19; VH = SEQ ID NO: 24).  A skilled artisan would not be able to envisage if, for example, the combination of VL = SEQ ID NO: 19 and VH = SEQ ID NO: 25 would retain the claimed ability to bind the first epitope on FOLR1.  The fact that claims 2 and 3 recite a function coupled with an indeterminate structure presents written description issues.  
 Claims 4 and 5 encompass all second reference antibodies that: 1) are capable of binding a second epitope on FOLR1 and 2) comprise a VH and a VL wherein the VH is selected from the group consisting of  SEQ ID NOs: 22 or 23 and the VL is selected from the group consisting of SEQ ID NOs: 17 or 18.  That is to say, claims 4 and 5, as drafted, encompass all possible combinations of the aforementioned VH and VL sequences for the second reference antibody.  Only one of these combinations is described as a pairwise combination in the specification.  This would be FR57 (VL= SEQ ID NO: 17; VH= SEQ ID NO: 22).  A skilled artisan would not be able to envisage if, for example, the combination of VL = SEQ ID NO: 17 and VH = SEQ ID NO: 23 would retain the claimed ability to bind the second epitope on FOLR1.  The fact that claims 4 and 5 recite a function coupled with an indeterminate structure presents written description issues.  

State of the Relevant Art
As was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CH1, hinge, CH2, CH3, and for some antibodies, a CH4).  Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region.  But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level even when the same antigen is bound.  E.g., E.g., Edwards et al, J Mol Biol 334:103-118 (2003); see also Marchalonis et al., Dev & Comp Immunol 30:223-247 (2006); summarized in Abstract and Conclusion.  
By the time of the filing of the instant application, it was well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three “complementarity determining regions” (“CDRs”) which provide the majority of the contact residues for the binding of the antibody to its target epitope.  E.g., Almagro & Fransson, Frontiers in Bioscience 2008; 13:1619-33; (see Section 3 “Antibody Structure and the Antigen Binding Site” and Figure 1).  Chimeric antibodies comprise the heavy and light chain variable regions of a rodent antibody linked to human constant regions and preserve the entirety of the VH and VL of the Id. at 1619-20.  Humanized antibodies comprise only the CDRs, or in some cases an abbreviated subset of residues within the CDRs, of a parental rodent antibody in the context of human framework sequences.  Id. at Section 4.  All of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce a humanized antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same antigen as the parental rodent antibody.  Id. at Section 4.  Almagro provides a detailed discussion regarding various methods of humanization, including rationale design approaches and empirical approaches based on random screening.  Almagro, Sections 4 and 5.  
But absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.  As noted, method of making antibodies from any of a variety of species, including humans, to an antigen of interest were well known in the art.  Nevertheless, antibody binding to the same antigen, or even the same epitope on that antigen, can be accomplished with an impressively wide variety of antibody structures, even when the antibodies are limited to those from a particular source.  The skilled artisan therefore understood that antibodies from a variety of different sources may bind the same antigen and even mediate the same functional effects, but differ widely in the details of the structure of their antigen-binding sites, particularly in the amino acid sequence and length of VH-CDR3.

With respect to epitope binding, Tzartos (Tzartos, et al., Methods in Molecular Biology 1996, Vol. 66 Epitope Mapping Protocols; Edited by GE Morns Humana Press, Inc. Totowa, NJ, pp 55-66) teaches on the subject of epitope mapping.  Tzartos teaches that in a competitive binding assay when two epitopes overlap, or even when the areas covered by the two mAbs overlap, that competition should be complete and mutually crosscompetitive (Tzartos, p 56, ¶ 2).  Essentially, if two epitopes are close enough together, competitive inhibition will occur between the two mAbs due to steric hindrance.  Thus, claims 3 and 5 are broadly directed to biparatopic anti-FOLR1 antibodies that binds to the adjacent or overlapping regions of the epitope bound by an antibody comprising a VH sequence selected from the group consisting of SEQ ID NO: 24, 25, 26 or 57 and any of the VL sequences selected from the group consisting of SEQ ID NO: 19, 20, 21.

Are the disclosed species representative of the claimed genus?
MPEP § 2163 states that a “representative number of species” means that the species that are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 

 With respect to epitope binding and competitive binding, a skilled artisan cannot determine the structure of an antibody or deduce the structural genus to which it belongs based on the binding properties of the antibody alone.  Moreover, as discussed above, 6 distinct combination of CDR sequences are needed to form a function antigen binding domain of an antibody and these are not disclosed. 
 
Identifying characteristics and structure/function correlation
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying 
As noted above, the art generally accepted that the combination of the CDRs within the VH and VL pair of an antibody was the minimum structure essential for binding specificity.  As was also noted above, the instant claims allow for indeterminate pairs of VH and VL.  Thus, the minimum structure essential for binding specificity is not adequately disclosed.   
For all of the reasons presented above, one of skill in the art would not know which of the many other potential first or second reference antibodies, which are neither huMov19 nor FR57, encompassed by the claims that meet the structural requirements of the claim would also be able to specifically bind either the first or second epitopes of FOLR1. Given the lack of shared structural properties that provide the claimed binding activity, the limited number of species described, and the fact that the species that were described cannot be considered representative of the broad genus, Applicant was not in possession of the invention as claimed.
	Claims 2 and 4 are directed towards binding domains on a biparatopic anti-FOLR1 antibody that bind the same epitope as a reference antibody. Claim 2 is directed towards the first FOLR1 epitope and claim 4 is directed towards the second FOLR1 epitope.  
	Claim 2 is directed toward a biparatopic antibody first domain that binds the same FOLR1 epitope as an antibody comprising the VH amino acid sequence selected 
Claim 4 is directed toward a biparatopic antibody second domain that binds the same FOLR1 epitope as an antibody comprising the VH amino acid sequence selected from the group consisting of  SEQ ID NOs: 22 or 23 amino acid sequence selected from the group consisting of SEQ ID NOs: 17 or 18 (for the sake of brevity, this antibody will be called “reference antibody 2”).  If a skilled artisan were to perform an experiment capable of verifying this, they would need to perform a binding assay to see if antibody comprising the VH amino acid sequence selected from the group consisting of  SEQ ID NOs: 22 or 23 amino acid sequence selected from the group consisting of SEQ ID NOs: 17 or 18 and the second binding domain of the biparatopic antibody to FOLR1 both bind 
Claims 3 and 5 are directed towards binding domains on an biparatopic anti-FOLR1 antibody that competitively inhibit binding with the first FOLR1 epitope (claim 3) or the second FOLR1 epitope (claim 5).  
Claim 3 is directed toward a biparatopic antibody first domain that competitively inhibits binding to the same FOLR1 epitope as an antibody comprising a VH amino acid sequence selected from the group consisting of SEQ ID NOs: 24, 25, 26 and 57 and a VL amino acid sequence selected from the group consisting of SEQ ID NOs: 19, 20 and 21.  If a skilled artisan were to perform such an experiment to verify that the biparatopic antibody is capable of performing this task, they would require a competing antibody known to bind to the FOLR1 epitope of interest.  However, even if both the biparatopic antibody first domain and the antibody comprising a VH amino acid sequence selected from the group consisting of SEQ ID NOs: 24, 25, 26 and 57 and a VL amino acid sequence selected from the group consisting of SEQ ID NOs: 19, 20 and 21 are both able to competitively inhibit the binding of the competing antibody, that does not mean that the first domain of the biparatopic antibody and the antibody comprising a VH amino acid sequence selected from the group consisting of SEQ ID NOs: 24, 25, 26 and 
Claim 5 is directed toward a biparatopic antibody second domain that competitively inhibits binding to the same FOLR1 epitope as an antibody comprising a VH amino acid sequence selected from the group consisting of SEQ ID NOs: 22 or 23 and the antibody comprising the a VH amino acid sequence selected from the group consisting of SEQ ID NOs: 22 or 23 and a VL amino acid sequence selected from the group consisting of SEQ ID NOs: 17 or 18 are both able to competitively inhibit the binding of the competing antibody, that does not mean that the second domain of the biparatopic antibody and the antibody comprising a VH amino acid sequence selected from the group consisting of SEQ ID NOs: 22 or 23 and a VL amino acid sequence selected from the group consisting of  SEQ ID NOs: 17 or 18 both bind the same epitope.  It could easily be the case that that the second domain of the biparatopic antibody and the antibody comprising a VH amino acid sequence selected from the group consisting of SEQ ID NOs: 22 or 23 and a VL amino acid sequence selected from the group consisting of SEQ ID NOs: 17 or 18 bind different epitopes but that these epitopes are close enough to cause competitive inhibition by steric hindrance.  Hence, defining the epitope of the second binding biparatopic antibody in terms of its ability to competitively inhibit binding to the same epitope as the antibody comprising a VH amino acid sequence selected from the group consisting of SEQ ID NOs: 22 or 23 and a VL amino acid sequence selected from the group consisting of SEQ ID NOs: 17 or 18.  Claim 5 lacks written description as there is no guarantee that the second binding domain of the biparatopic antibody and the antibody comprising a VH amino acid sequence selected from the group consisting of SEQ ID 
Due to the ambiguity related to defining the epitopes of the first and second binding domains of the biparatopic antibody in terms of their ability to either bind or competitively inhibit binding to the same epitope as the corresponding reference antibody, claims 2-5 lack written description and Applicant was not in possession of the invention as claimed.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Claim 13 is dependent on claim 12, which recites a scFv.  Claim 13 recites the limitations that the scFv may have the peptide orientation VH-linker-VL or VL-linker-VH.  Claim 13 does not further limit claim 12 because any scFv will have one of the two orientations recited in claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 12-13, 15, 24-26, 39-41, 44-45, 61, 74, 78, and 94 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AB (AB, et al., US 2013/0295119 A1; Published 11/07/2013).
AB teaches on the subject of novel anti-cancer agents including antibodies and immunoconjugates that bind to human folate receptor 1 (AB, Abstract).  Regarding claim 1, AB discloses bispecific antibodies that specifically recognize human folate receptor 1, that these bispecific antibodies are capable of binding two different epitopes and that the different epitopes can both be on the same molecule (same as a biparatopic antibody) (AB, ¶ 0137).  Regarding claims 2 and 3, SEQ ID NO: 4 of AB is a match for the instant VH sequence of instant SEQ ID NO: 24, SEQ ID NO: 11 of AB is a match for the instant VL sequence of instant SEQ ID NO: 19 and AB discloses that SEQ ID NO: 4 is a VH sequence that is paired with SEQ ID NO: 11 as the corresponding VL sequence (claim 131).  Regarding claims 4 and 5, SEQ ID NO: 101 of AB is a match for the instant VH sequence of instant SEQ ID NO: 22, SEQ ID NO: 100 of AB is a match for the instant VL sequence of instant SEQ ID NO: 17 and AB discloses that SEQ ID NO: 101 is a VH sequence that is paired with SEQ ID NO: 100 as the corresponding VL sequence (AB, ¶ 0120).  Regarding claim 6, SEQ ID NO:1 of AB is a match for the instant VHCDR1 comprising SEQ ID NO:10, SEQ ID NO: 2 of AB is a match for the instant VHCDR2 comprising SEQ ID NO: 11, SEQ ID NO: 3 of AB is a match for the instant VHCDR3 comprising SEQ ID NO:12, SEQ ID NO: 7 of AB is a match for the instant VLCDR1 comprising SEQ ID NO:4, SEQ ID NO: 8 of AB is a match for the instant VLCDR2 comprising SEQ ID NO:5 and SEQ ID NO: 9 of AB is a match for the instant VLCDR3 comprising SEQ ID NO:6 (AB, ¶ 0014).  Regarding claim 8, SEQ ID NO:72 of AB is a match for the instant VHCDR1 comprising SEQ ID NO:7, SEQ ID NO: 73 of AB is a match for the instant VHCDR2 comprising SEQ ID NO: 8, SEQ ID NO: 74 of AB is a match for the instant VHCDR3 comprising SEQ ID NO:9, SEQ ID NO:69 of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 12-13, 15, 24-26, 39-41, 44-45, 47, 61, 74, 78, 92 and 94 are rejected under 35 U.S.C. 103 as being unpatentable over AB (AB, et al., US 2013/0295119 A1; Published 11/07/2013) as applied to claims 1-6, 12-13, 15, 24-26, 39-41, 44-45, 61, 74, 78, and 94 above and in further view of Widdison (Widdison, et al., WO 2018/160539 A1; Published 09/07/2018).
The teachings of AB are discussed above.
AB does not teach of an immunoconjugate represented by the formula:

    PNG
    media_image1.png
    121
    543
    media_image1.png
    Greyscale

Wherein CB, L2, A L1, R1, R2, D and q are defined in claim 47.  
Widdison, however, makes up for this deficiency.  
Widdison teaches of an immunoconjugate represented by Formula (I) of instant claim 47 (Widdison, p 25).  Widdison teaches that CB is a cell binding agent, A is an amino acid residue or peptide comprising 2 to 20 amino acid residues, R1 and R2 are each independently H or C1-3 alkyl, L1 is 
–CR3R4-(CH2)1-8-C(=O)- (wherein each R3 and R4 are independently H or Me) and that q is an integer between 1 and 20 (Widdison, page 25).  Widdison also teaches that L2 is represented by the formula:

    PNG
    media_image2.png
    118
    413
    media_image2.png
    Greyscale

… wherein Rx and Ry are each independently H, -OH, halogen, -O-(C1-4 alkyl), -SO3H, -NR40R41R42+ (wherein R40, R41, and R42 are independently H or a C1-4 alkyl) or a C1-4 alkyl, l is an integer from 1 to 10, s1 indicates the site is connected to CBA and S3 indicates that the site is connected to the group A (Widdison, p 27-28).  Widdison further teaches that D is represented by:

    PNG
    media_image3.png
    296
    469
    media_image3.png
    Greyscale

(Widdison, p 30).  Widdison also teaches that the conjugates of Widdosn possessed cytotoxic properties and that these cytotoxic properties are greater than those of a reference ADC (Widdison, p 136, Table 1).  
	It would be prima facie obvious to one of ordinary skill in the art to combine the teachings of AB and Widdison.  The net result of this combination would be an immunoconjugate of formula (I) of Widdison wherein CB is the biparatopic antibody, antigen binding fragment or polypeptide that specifically recognized human folate receptor 1 of AB.  One of ordinary skill in the art would be motivated to make such a combination because: 1) the biparatopic antibody, antigen binding fragment or polypeptide of AB is able to recognize multiple epitopes on human folate receptor 1, thus making it more likely to bind to human folate receptor 1 when the antibody comes into contact with the antigen and 2) Widdison provides a detailed and tested linker/drug chemistry system that is capable of being covalently linked to the antibody, antigen binding fragment or polypeptide of AB.  One of ordinary skill in the art would have a reasonable expectation of success making such a combination because both the antibody, antigen binding fragment or polypeptide that specifically recognizes human folate receptor 1 of AB and the drug/linker chemistry of Widdison have been taught to work in the prior art.  This satisfies the limitations of claim 47.
.         

Claims 1-6, 8, 12-13, 15, 18, 24-26, 39-41, 44-45, 61, 74, 78, and 94 are rejected under 35 U.S.C. 103 as being unpatentable over AB (AB, et al., US 2013/0295119 A1; Published 11/07/2013) as applied to claims 1-6, 12, 15, 24-26, 39-41, 44-45, 61, 74, 78, and 94 above and in further view of Shan (Shan, et al., J Immunol 1999 Vol. 162, pp 6589-6595).       
	The teachings of AB are discussed above.

	Shan, however, makes up for this deficiency.
	Shan teaches of four anti-CD20 scFvs, 3 of which comprised a VH and VL domains linked by glycine-serine linkers of different lengths and one comprised a VH and VL domain linked directly together (Shan, Abstract).  Shan denotes the these linkers (GGGGS)1, (GGGGS)2, (GGGGS)3, and (GGGGS)0.  Shan demonstrates that the order of binding activity as evaluated by flow cytometry was (GGGGS)1 > (GGGGS)2 > (GGGGS)0 > (GGGGS)3 (Shan, p 6592, ¶ 2; p 6592, Figure 6).  
	It would be prima facie obvious to one of ordinary skill in the art to combine the teachings of AB and Shan.  The net result of such a combination would be an scFv comprising a (GGGGS)1 linker.  One of ordinary skill in the art would be motivated to create a scFv comprising such a linker in order to maximize the binding activity of the scFv.  Shan teaches that inclusion of the glycine-serine linker increases the binding activity when compared to directly linked VH and VL (Shan, p 6592, ¶ 2; p 6592, Figure 6), with (GGGGS)1 having the highest binding activity.  One of ordinary skill in the art would have a reasonable expectation of success in creating an scFv with a linker comprising a (GGGGS)1 moiety as a linker because Shan demonstrated that scFvs comprising such a linker have the highest binding activity of the antibodies studied.  This satisfies the limitations of claim 18. 
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 


Claims 1-6, 8, 39-41, 44-45, 47, 61, 74, 78, 92 and 94 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9, 12-19, 22-37 and 40 of U.S. Patent No. 9,133,275 B2 in view of AB (AB, et al., US 2013/0295119 A1; Published 11/07/2013).
While the patented claims are directed towards a method of treating cancer and the instant claims below are directed towards an ADC as a product, the patented method requires the use of a product that is patentably indistinct from the instant claims.  A claimed product is obvious over a patented method of using that product. 
Both the instant claims and the patented claims are directed towards an ADC wherein the antibody binds FOLR1 and comprises the same CDR sequences as the instant application, wherein the cytotoxic drug (which can be a maytansinoid) linked to the antibody by a linker and wherein the ADC comprises 3-4 drug moieties per antibody.  
Both the instant claims and the patented claims are directed towards isolated nucleic acid that encodes the antibody of the patent wherein the antibody the nucleic acids are within a host cell (the patented claims do not mention host cells specifically, but they do mention plasmids, which require a host cell to replicate).  

The patented claims do not teach the antibody comprises a second binding domain that either binds or competitively inhibits binding to a second epitope on FOLR1.  The patented claims do not teach a method of making the antibody comprising A) culturing a cell expressing said antibody and B) isolating said antibody from cultured cells.  The patented claims do not teach a pharmaceutical composition comprising the ADC of the patent and a pharmaceutically acceptable carrier. 
AB teaches bispecific antibodies that specifically recognize FOLR1, that these bispecific antibodies are capable of binding two different epitopes and that the different epitopes can both be on the same molecule (same as a biparatopic antibody) (AB, ¶ 0137).  AB also teaches that the antibody can comprise VHCDRs of the taught SEQ ID NOs: 72-74 (same as instant SEQ ID NOs: 7-8) and VLCDRs of the taught SEQ ID NOs: 69-71 (same as instant SEQ ID NOs: 1-3) (AB, ¶ 0019). AB teaches a method of making an antibody of the invention comprising a) culturing a cell expressing said antibody and b) isolating said antibody from said cultured cell (AB, ¶ 0022).  AB teaches a pharmaceutical composition comprising 1) the polypeptide of the invention and 2) a pharmaceutically acceptable carrier (AB, ¶ 0031).
It would be prima facie obvious to combine the teachings of the ‘275 patent and AB with respect to making the antibody biparatopic.  The combined teachings of AB and the ‘275 patent teach both binding domains of the biparatopic antibody.  The combined teachings of AB the ‘275 patent teach that both binding domains may be on the same 
It would be prima facie obvious to combine the teachings of the ‘275 patent and AB regarding the method of making the antibody and the pharmaceutically acceptable carrier.  The combined teachings of the ‘275 patent and AB already teach both the method of making the antibody and the pharmaceutically acceptable carrier.  One of ordinary skill in the art would be motivated to combine the teachings of AB and the ‘275 patent in order to develop a product that is producible and can be administered to a patient in need of the product.  One of ordinary skill in the art would have a reasonable expectation of success making such a combination because both the method of making the product and the pharmaceutically acceptable carrier have already been taught in the prior art.  
Claims 1-6, 8, 39-41, 44-45, 47, 61, and 74  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim  1-13, and 15-20 of U.S. Patent No. 8,557,966 B2 claims 1-35, 37, 39, 52-64, 66-93, 95-107, and 111-118 or U.S. Patent 9,670,279 B2; in view of AB (AB, et al., US 2013/0295119 A1; Published 11/07/2013).
Both the instant claims and the patented claims are directed towards an ADC wherein the antibody binds FOLR1 and comprises the same CDR sequences as the instant application, wherein the cytotoxic drug (which can be a maytansinoid) linked to the antibody by a linker and wherein the ADC comprises 3-4 drug moieties per antibody.  
The patented claims do not teach the antibody comprises a second binding domain that either binds or competitively inhibits binding to a second epitope on FOLR1.  The patented claims do not teach a method of making the antibody comprising A) culturing a cell expressing said antibody and B) isolating said antibody from cultured cells.  
AB teaches bispecific antibodies that specifically recognize FOLR1, that these bispecific antibodies are capable of binding two different epitopes and that the different epitopes can both be on the same molecule (same as a biparatopic antibody) (AB, ¶ 0137).  AB also teaches that the antibody can comprise VHCDRs of the taught SEQ ID NOs: 72-74 (same as instant SEQ ID NOs: 7-8) and VLCDRs of the taught SEQ ID NOs: 69-71 (same as instant SEQ ID NOs: 1-3) (AB, ¶ 0019). AB teaches a method of making an antibody of the invention comprising a) culturing a cell expressing said antibody and b) isolating said antibody from said cultured cell (AB, ¶ 0022).  AB teaches a pharmaceutical composition comprising 1) the polypeptide of the invention and 2) a pharmaceutically acceptable carrier (AB, ¶ 0031).
It would be prima facie obvious to combine the teachings of the patented claims and AB with respect to making the antibody biparatopic.  The combined teachings of AB 
It would be prima facie obvious to combine the teachings of the patented claims and AB regarding the method of making the antibody. The combined teachings of the patented claims and AB already teach both the method of making the antibody.  One of ordinary skill in the art would be motivated to combine the teachings of AB and the patented claims in order to develop a product that is.  One of ordinary skill in the art would have a reasonable expectation of success making such a combination because the method of making the antibody has already been taught in the prior art.
Claims 1-6, 8, 44-45, 47, 61, 74, 78, 92 and 94 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-31 of U.S. Patent No. 10,752,683 B2 in view of AB (AB, et al., US 2013/0295119 A1; Published 11/07/2013).

Both the instant claims and the patented claims are directed towards a method of treating cancer comprising administration of an ADC wherein the antibody binds FOLR1 and comprises the same CDR sequences as the instant application, wherein the cytotoxic drug (which can be a maytansinoid) linked to the antibody by a linker and wherein the ADC comprises 3-4 drug moieties per antibody.  
The patented claims do not teach the antibody comprises a second binding domain that either binds or competitively inhibits binding to a second epitope on FOLR1.  The patented claims do not teach a method of making the antibody comprising A) culturing a cell expressing said antibody and B) isolating said antibody from cultured cells.  
AB teaches bispecific antibodies that specifically recognize FOLR1, that these bispecific antibodies are capable of binding two different epitopes and that the different epitopes can both be on the same molecule (same as a biparatopic antibody) (AB, ¶ 0137).  AB also teaches that the antibody can comprise VHCDRs of the taught SEQ ID NOs: 72-73 (same as instant SEQ ID NOs: 7-9) and VLCDRs of the taught SEQ ID NOs: 69-71 (same as instant SEQ ID NOs: 1-3) (AB, ¶ 0019). AB teaches a method of making an antibody of the invention comprising a) culturing a cell expressing said antibody and b) isolating said antibody from said cultured cell (AB, ¶ 0022).  AB teaches 
It would be prima facie obvious to combine the teachings of the ‘683 patent and AB with respect to making the antibody biparatopic.  The combined teachings of AB and the ‘683 patent teach both binding domains of the biparatopic antibody.  The combined teachings of AB the ‘683 patent teach that both binding domains may be on the same antibody, making it biparatopic.  One of ordinary skill in the art would be motivated to combine the teachings of the ‘683 patent and AB in order to develop an antibody which can recognize multiple epitopes on FOLR1, making it more likely to bind FOLR1 when the antibody and the FOLR1 come in contact with each other.  One of ordinary skill in the art would have a reasonable expectation of success making such a combination because 1) the CDR sequences of both binding domains are already taught by the combined teachings of AB and the ‘683patent and 2) the combined teachings of AB and the ‘683 patent already teach that the two binding domains can be on the same antibody.  
It would be prima facie obvious to combine the teachings of the ‘683 patent and AB regarding the method of making the antibody and the pharmaceutically acceptable carrier.  The combined teachings of the ‘683 patent and AB already teach both the method of making the antibody and the pharmaceutically acceptable carrier.  One of ordinary skill in the art would be motivated to combine the teachings of AB and the ‘683 patent in order to develop a product that is producible and can be administered to a patient in need of the product.  One of ordinary skill in the art would have a reasonable expectation of success making such a combination because both the method of making .
Claims 1-6, 8, 12-13, 15, 44-45, 47, 61, and 74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-31 of U.S. Patent No. 10,301,385 B2 in view of AB (AB, et al., US 2013/0295119 A1; Published 11/07/2013).
Both the instant claims and the patented claims are directed towards an ADC wherein the antibody binds FOLR1 and comprises the same CDR sequences as the instant application, wherein the cytotoxic drug (which can be a maytansinoid) linked to the antibody by a linker, wherein the antibody may be an scFv, and wherein the ADC comprises 3-4 drug moieties per antibody.  
The patented claims are also directed towards a method of making the antibody or antigen binding fragment comprised of A) culturing a cell expressing said antibody or antigen binding fragment thereof and B) isolating the antibody or antigen binding fragment thereof from said cultured cell.  
The patented claims do not teach the antibody comprises a second binding domain that either binds or competitively inhibits binding to a second epitope on FOLR1.  The patented claims do not teach a method of making the antibody comprising A) culturing a cell expressing said antibody and B) isolating said antibody from cultured cells.  
AB teaches bispecific antibodies that specifically recognize FOLR1, that these bispecific antibodies are capable of binding two different epitopes and that the different epitopes can both be on the same molecule (same as a biparatopic antibody) (AB, ¶ 
It would be prima facie obvious to combine the teachings of the ‘385 patent and AB with respect to making the antibody biparatopic.  The combined teachings of AB and the ‘385 patent teach both binding domains of the biparatopic antibody.  The combined teachings of AB the ‘385 patent teach that both binding domains may be on the same antibody, making it biparatopic.  One of ordinary skill in the art would be motivated to combine the teachings of the ‘385 patent and AB in order to develop an antibody which can recognize multiple epitopes on FOLR1, making it more likely to bind FOLR1 when the antibody and the FOLR1 come in contact with each other.  One of ordinary skill in the art would have a reasonable expectation of success making such a combination because 1) the CDR sequences of both binding domains are already taught by the combined teachings of AB and the ‘385 patent and 2) the combined teachings of AB and the ‘385 patent already teach that the two binding domains can be on the same antibody.  
Claims 1-6, 8, 12-13, 15, 44-45, 47, 61, 74, 78, 92 and 94 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 128-159 and 160-168 of copending Application No. 16/934,143 (US 2021/0032327 A1; Publication Date 02/04/2021) in view of AB (AB, et al., US 2013/0295119 A1; Published 11/07/2013).



Both the instant claims and the copending claims are directed towards an ADC wherein the antibody binds FOLR1 and comprises the same CDR sequences as the instant application, wherein the cytotoxic drug (which can be a maytansinoid) linked to the antibody by a linker, wherein the antibody may be an scFv and wherein the ADC comprises 3-4 drug moieties per antibody.  
The copending claims are also directed towards a method of treating cancer comprising administration of the ADC of the copending invention.  A patented product is obvious over a method of using said product.
The copending claims do not teach the antibody comprises a second binding domain that either binds or competitively inhibits binding to a second epitope on FOLR1.  The copending claims do not teach a method of making the antibody comprising A) culturing a cell expressing said antibody and B) isolating said antibody from cultured cells.  
AB teaches bispecific antibodies that specifically recognize FOLR1, that these bispecific antibodies are capable of binding two different epitopes and that the different epitopes can both be on the same molecule (same as a biparatopic antibody) (AB, ¶ 0137).  AB also teaches that the antibody can comprise VHCDRs of the taught SEQ ID NOs: 72-73 (same as instant SEQ ID NOs: 7-9) and VLCDRs of the taught SEQ ID NOs: 69-71 (same as instant SEQ ID NOs: 1-3) (AB, ¶ 0019). 
It would be prima facie obvious to combine the teachings of the ‘143 application and AB with respect to making the antibody biparatopic.  The combined teachings of AB and the ‘143 application teach both binding domains of the biparatopic antibody.  The . 
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 60 and 93 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 60 is drawn to an immunoconjugate having the following structure:

    PNG
    media_image4.png
    209
    1039
    media_image4.png
    Greyscale

wherein CBA is the biparatopic antibody or antigen-binding fragment comprising the amino acid sequences of SEQ ID NOs: 41-43.  Though the linker and drug are taught by Widdison (Widdison, page 47), an antibody comprising the amino acid sequences of 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


While a 100% match was found for SEQ ID NO: 43 that did bind human folate receptor 1, the prior art does not teach an antibody that binds to folate receptor comprising the amino acid sequences of SEQ ID NOs: 41-42.  Thus, instant claim 60 is directed to an antibody conjugate comprising SEQ ID NOs: 41-42 is free of prior art.  Claim 93 is directed toward a method of treating cancer comprising administration of the immunoconjugate of claim 60 to a patient is also free of prior art.  

Conclusion
Claims 1-6, 8, 12-13, 15, 18, 24-26, 39-41, 44-45, 47, 61, 74, 78, 92 and 94 are rejected.
Claims 60 and 93 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN L VAN DRUFF/Examiner, Art Unit 1643                                                                                                                                                                                                        
/Karen A. Canella/Primary Examiner, Art Unit 1643